Citation Nr: 0607551	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right (major) shoulder dislocation, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total disability rating due to 
unemployability caused by service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and August 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The appeal was 
subsequently transferred to the RO in Hartford, Connecticut.  
The veteran testified before the undersigned at a hearing 
held in September 2005.

The Board notes that in October 2005, the veteran submitted 
additional medical evidence, along with a waiver of any right 
to have the RO initially consider that evidence.  See 
38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's degenerative 
disc disease of the lumbar spine was manifested by pronounced 
intervertebral disc syndrome.

2.  Since September 23, 2002, the veteran's degenerative disc 
disease of the lumbar spine has been manifested by 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician having a total 
duration of at least six weeks during the past 12 months.

3.  Prior to September 26, 2003, the veteran's degenerative 
disc disease of the lumbar spine was not manifested by a 
vertebra fracture, ankylosis of the entire spine, or 
ankylosis of the lumbar spine.

4.  Since September 26, 2003, the veteran's degenerative disc 
disease of the lumbar spine has not been manifested by 
unfavorable ankylosis of the thoracolumbar spine or 
unfavorable ankylosis of the entire spine.

5.  The veteran's residuals of right (major) shoulder injury 
are not manifested by a limitation of motion midway between 
the side and the shoulder level, or by ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
(malunion, recurrent dislocation, fibrous union, nonunion, or 
loss of head of).

6.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran has met the criteria for a 60 percent 
disability rating, but not higher, for degenerative disc 
disease of the lumbar spine throughout the period under 
consideration.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right (major) shoulder dislocation have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 5200, 
5201, 5202, and 5203 (2005).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in April 2002 and 
April 2004 fulfill the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  


II.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities. VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A.  Degenerative disc disease of the lumbar spine

Background

A March 1994 letter from B. Cohen, D.C., noted narrowed disc 
space at L5, S1 with normal lumbar spine and pelvis.  Lateral 
angle of sacrum was noted as abnormal.  Encroachment to L5 
foramina was noted.  Perception of pain was sharp with its 
frequency constant.  

VA treatment reports dated from December 1994 to September 
2002 show the veteran received trigger point injections in 
his lower back to treat chronic pain in April 1995.  He also 
underwent physical therapy in February 1997 with some mild 
temporary improvement, but continued to have chronic pain.  
Electromyograph results noted in June 1997 showed no evidence 
for radiculopathy in the left leg.  In March 1999, persistent 
lumbar pain with occasional radiation into the legs was 
noted.  It was noted that status post noncontrast computed 
tomography (CT) of the lumbosacral spine in 1996 showed 
degenerative joint disease with mild spinal stenosis treated 
with multiple medications in the past.  A July 2002 note 
indicated that the veteran was suffering from left-sided 
paresis due to a stroke in November 2001.

At an April 2002 VA examination, the veteran reported that he 
had experienced intermittent back pain since he sprained his 
back in 1959.  He indicated that for about 10 years he has 
had numbness intermittently radiating from the back down to 
both lower extremities to just below his knees.  This was 
more prominent on the right than the left and was described 
as intermittent.  Physical examination showed that the 
veteran stood erect without pelvic obliquity or scoliosis.  
He demonstrated the following range of motion with complaints 
of pain at the extremes of motion: flexion to 35 degrees, 
extension to 15 degrees, right lateral bending to 15 degrees, 
and left lateral bending to 15 degrees.  The veteran 
complained of some tenderness over all of his spinous 
processes and the paraspinal muscles on either side of the 
spine.  The examiner could detect no muscle spasm.  Straight 
leg raising caused low back pain at 30 degrees bilaterally 
without sciatica.  The neurological examination showed the 
veteran to be hyperreflexic in the left upper and lower 
extremities with clonus in the left ankle.  In the right 
upper and lower extremity he had normal strength, sensation, 
and reflexes.  X-ray studies of the lumbar spine revealed 
that he had six free lumbar vertebrae.  He had slight 
narrowing of all lumbar vertebrae, with more marked 
involvement of the L5-L6 and L6-S1; he had small osteophytes 
at these levels.  He also had narrowing of the lower thoracic 
vertebrae.  He had some sclerosis of the posterior elements 
of L5, L6, and S1.  

The examiner believed the veteran's numbness/tingling in the 
lower extremities was due to the degenerative disc disease in 
the lumbar spine.  The pain numbness and tingling which 
radiated from the neck into his upper extremities were the 
result of his degenerative disc disease and spinal stenosis 
and not the previously dislocated right shoulder.

At his July 2003 RO hearing, the veteran testified that he 
was treated with injections for his lumbar spine disability 
in 1994 and 1995.  The veteran indicated that he has had 
continuous treatment for his back since separation from 
service.  The veteran's wife testified that he was in 
continuous pain and wore a back brace when he worked in his 
restaurant.  A friend of the veteran's testified that the 
veteran had to close his restaurant because he could not work 
any longer due to his back disability.  The veteran testified 
that he had radiating pain in his legs even prior to his 
stroke.  He indicated that he was undergoing acupuncture 
treatments which helped somewhat.  

At his August 2003 VA examination, the examiner noted that 
the veteran had suffered a cerebral vascular accident.  The 
veteran reported chronic stiffness.  It was noted that the 
veteran wore a back brace and when not using his wheelchair 
he used his cane.  It was noted that CT of the spine done in 
April 1996 showed moderate discogenic disease at L5-S1 and 
L4-L5 with diffuse disc bulge and moderate narrowing of the 
neural foramen bilaterally.  In addition, there was a 
discogenic diffuse disc bulge at L3-L4 with narrowing of the 
neural foramen bilaterally.  Sclerosis of the end plate and 
sclerosis of bony overgrowth of the articular facets with 
mild narrowing of the spinal canal was present, in addition 
to spinal stenosis at L4-L5.  

The examination showed tenderness to palpation at L2-L4 and 
paraspinal tenderness on the right.  No muscle spasms were 
noted.  The examiner noted that range of motion was difficult 
to assess and the veteran had instability standing and was 
holding onto his wheelchair with flexion forward to 20 
degrees but stopped due to fear of falling.  Extension 
backwards was limited to 20 degrees.  Lateral flexion was to 
10 degrees bilaterally.  The veteran was not able to perform 
rotation due to left hemiparesis and inability to rotate 
trunk.  Deep tendon reflexes were 1+, and there was straight 
leg extension discomfort with elevation at 10 degrees 
bilaterally.  The veteran complained of subjective discomfort 
in the back and the thighs with repetitive movement.  The 
veteran did not want to continue range of motion due to 
tiredness and inability to perform the range of motion 
passively.  

VA X-ray studies of the lumbar spine dated in August 2003 
revealed degenerative changes at L4-L5 and also L5-S1.  There 
was extensive facet joint disease which raised the 
possibility of lumbar spinal stenosis.  The vertebral bodies 
were normal in height.

A letter dated December 2003 from the veteran's daughter, who 
is a physician, indicated that she examined her father.  She 
noted extreme tenderness to palpation at L2-L5 and bilateral 
paraspinous tenderness.  Severe muscle spasms were noted 
bilaterally, extending from the mid thoracic spine to the 
lumbar area.  Straight leg elevation produced significant 
pain at only 10 degrees bilaterally, and ankle jerks were 0 
on the right and 1+ on the left.  She noted that her father 
was experiencing incapacitating episodes having more than 
total duration of six weeks in the last twelve months for 
which he was taking medication and receiving acupuncture 
treatments from her.  

In a March 2004 letter, the veteran's daughter stated that 
she was an anesthesiologist and although she was not an 
orthopedic surgeon or neurologist, was appalled to read that 
the VA examination in August 2003 did not demonstrate any 
muscle spasm.  She indicated that her father had lived with 
muscle spasms for years and to not find this most obvious 
sign raised great concern about the quality of the 
examination.  She noted that as was often the case with 
lumbar disc disease, periods of stability were mixed with 
periods of greater pain and discomfort.  When combined with 
arthritis, any condition tended to be aggravated.

VA treatment records note that in March 2004, Valium did not 
improve upper and lower back pain and just made the veteran 
sleepy.  A bone scan in March 2004 showed degenerative 
changes likely in the L5-S1 region.  An April 2004 note 
indicated that the lower back pain was improved on Tylenol 3.  

A letter from the veteran's daughter dated in May 2004 
indicated that her father had been treated for back pain 
since separation from service with minimal results.  She 
stated that he had obtained some relief, lasting several 
hours, or several days, yet the pain returned with such 
severity at times that he must lie down and stop all 
activity.  

A letter dated in November 2004 from the veteran's VA 
treating physician indicated that the veteran's functional 
status was limited by his left hemiparesis due to the stroke 
and to his chronic low back and neck/shoulder pain.  The 
evaluation of his low back pain included a CT scan of the 
lumbar spine in 1996 which demonstrated both degenerative 
joint disease and mild spinal stenosis.  In August 2003, it 
was noted a lumbar radiography demonstrated degenerative 
changes at L4-L5 and also L5-S1, with extensive facet joint 
disease; findings consistent with spinal stenosis.  It was 
noted that the back pain had been treated with multiple 
medications in the past and his current regimen includes 
diclofenac, occasional Tylenol 3, or acetaminophen.  The 
veteran completed visits with the Multidisciplinary Pain 
Clinic.  He also used a lower back corset and warm heat 
almost daily.  The veteran had been evaluated by physical 
therapy on several occasions.

A February 2005 letter from C. Reid, M.D., stated the veteran 
was a former patient.  Dr. Reid saw the veteran on several 
occasions where his back pain was discussed.  In a March 1999 
visit, the veteran reported that he had to close his family 
business because he could no longer physically do the work 
necessary to keep the business open.  Dr. Reid stated that he 
did not document why the veteran could no longer do the 
physical work at the time of the visit.  On subsequent 
visits, the veteran clearly articulated that his back pain 
prevented him from being able to successfully execute the 
daily physical tasks required to maintain his restaurant and 
was the reason that he closed his restaurant.

At his September 2005 Board video conference hearing, the 
veteran testified that he had to close his business because 
of his back disability.  The veteran's wife testified that 
moist heat had to be applied to the veteran's back 3 to 4 
times a day.  The veteran indicated that he spent more time 
in bed than sitting.  

In August 2005 letters, the veteran's daughter contends that 
her father's condition was not evaluated or treated properly 
for years.  She did not believe that her father's 
examinations were conducted appropriately because he had 
continued pain and muscle spasms for several years.  She 
indicated that his pain was so severe in 1998, that he wore a 
back brace several hours a day, had difficulty walking, and 
could no longer lift objects.  She also indicated that when 
her father closed his restaurant in 1998 because of his 
inability to maintain long hours, he sought other employment 
in an effort to continue working.  

Criteria

In May 2002, the RO evaluated the veteran's low back disorder 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome) effective January 
31, 2002.  Thereafter, a November 2003 rating decision 
increased the disability rating to 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 effective January 31, 2002.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Further, additional regulatory 
changes for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243. 

An October 2002 statement of the case and November 2003 
supplemental statement of the case notified the veteran of 
the new rating criteria.  Accordingly, adjudication of his 
claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  A 60 percent evaluation was appropriate 
for pronounced IVDS; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Prior to September 26, 2003, the veteran was entitled to a 
rating in excess of 40 percent if low back degenerative disc 
disease included a fractured vertebra under Diagnostic Code 
5285, or ankylosis of the entire spine under Diagnostic Code 
5286.  38 C.F.R. § 4.71a (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243.)  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 60 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a 
(2005).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

In addition, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242. A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change.





Analysis

Intervertebral Disc Syndrome-Prior to September 23, 2002

Based on the evidence of record, a 60 percent disability 
evaluation under the old criteria (Diagnostic Code 5293) more 
appropriately reflects the functional impairment experienced 
by the veteran.  The veteran reported pain radiating down 
into his legs and in 1994 and 1995, he underwent trigger 
point injections into his back and was treated by a 
chiropractor.  X-ray studies showed narrowing of disc space 
at L5-S1 and lateral angle of sacrum was noted as abnormal.  
He also underwent physical therapy in February 1997 with some 
mild temporary improvement, but continued to have chronic 
pain.  In March 1999 persistent lumbar pain with occasional 
radiation into the legs was noted.  It was noted that status 
post noncontrast CT of the lumbosacral spine in 1996 showed 
degenerative joint disease with mild spinal stenosis treated 
with multiple medications in the past.  

At his April 2002 VA examination, X-ray studies showed the 
veteran had six free lumbar vertebrae.  He had slight 
narrowing of all lumbar vertebrae, and some sclerosis of the 
posterior elements of L5, L6, and S1.  The examiner believed 
the veteran's numbness/tingling in the lower extremities was 
due to the degenerative disc disease in the lumbar spine.  In 
light of the above, the Board finds that the veteran's lower 
back disorder is more accurately characterized as productive 
of pronounced IVDS, warranting assignment of a 60 percent 
evaluation.  The Board notes that that, inasmuch as the 
evidence does not suggest the presence of at least moderately 
severe incomplete paralysis of the sciatic nerve affecting 
either lower extremity, an evaluation higher than 60 percent 
is not assignable through rating the orthopedic and 
neurologic components of the disorder separately.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005); Bierman v. 
Brown, 6 Vet. App. 125, 129-132 (1994).

The Board notes that the medical evidence does not 
demonstrate that the veteran's service-connected back 
disability encompasses ankylosis of the lumbar spine or 
fracture of a vertebral body; accordingly, assignment of an 
increased evaluation under Diagnostic Codes 5286 and 5285 is 
not warranted.

Intervertebral Disc Syndrome-Since September 23, 2002

The Board concludes that the evidence more nearly 
approximates a 60 percent evaluation for the veteran's 
degenerative disc disease of the lumbar spine under the 
criteria in effect since September 23, 2002.

An August 2003 VA examination noted that the veteran had 
chronic stiffness and difficulty sleeping at night due to 
pain.  The veteran wore a back brace and when not using his 
wheelchair used a cane.  X-rays showed degenerative changes 
at L4-L5 and also L5-S1.  There was extensive facet joint 
disease which raised the possibility of lumbar spinal 
stenosis.  The veteran had been treated with diclofenac, 
occasional Tylenol 3, or acetaminophen.  He used a lower back 
corset and warm heat almost daily.  As noted previously, his 
daughter indicated that he experiences incapacitating 
episodes of IVDS with a total duration of at least 6 weeks in 
a year.  Her statement is consistent with his clinical 
presentation and the other evidence of record.  Accordingly, 
a 60 percent rating is warranted under the amended criteria.

With respect to separately evaluating the orthopedic and 
neurological manifestations of the IVDS, the Board notes that 
this would not result in a rating higher than 60 percent, 
inasmuch as the record shows that the veteran does not have 
neurological impairment equivalent to at least moderately 
severe paralysis of the sciatic nerve affecting both lower 
extremities.  Treatment records show paresis of the left 
lower extremity due to the veteran's stroke in November 2001.

In sum, the evidence for the entire period covered by this 
appeal supports assignment of a rating 60 percent for the 
veteran's degenerative disc disease of the lumbar spine.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2005).  Although the veteran has remained unemployed for a 
number of years in part because of his back disorder, the 
record shows that he has several other disorders, including a 
history of a cerebrovascular accident, which clearly also 
impact on his employment status.  The evidence does not 
otherwise suggest marked interference of the back disorder, 
alone, with employment.  Nor is there evidence that the back 
disorder has necessitated frequent periods of hospitalization 
or that the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


B.  Residuals of a right shoulder dislocation

Background

A March 1994 letter from Dr. Cohen indicated that during 
consultation, the veteran complained of right shoulder pain.  
The chiropractor noted the veteran had sprain and strain 
syndrome of the right shoulder.

January 2001 VA treatment records show that the veteran was 
seen for right hand numbness/tingling.  Upper extremity 
strength was 5/5 throughout.  Light touch was intact 
bilaterally.  It was noted that carpal tunnel syndrome was 
certainly likely versus cervical degenerative joint disease 
with impingement.  

At his April 2002 VA examination, the veteran reported that 
at one point in time he received some injections in the right 
shoulder for pain.  The examiner noted that it was unclear 
whether the pain was coming from the veteran's neck or 
shoulder.  Physical examination showed no swelling, effusion, 
or deformity in the right shoulder.  He was tender over the 
rotator cuff anterolaterally.  He demonstrated the following 
range of motion: active abduction to 90 degrees with pain at 
the extremes of motion; active flexion to 135 degrees with 
pain at the extremes of motion; active external rotation to 
90 degrees without pain; and active internal rotation to 90 
degrees without pain.  He could strongly abduct the right arm 
from his side against resistance.  X-ray studies of the right 
shoulder revealed slight narrowing of the right 
acromioclavicular joint and no spurs noted.  The impression 
was status post dislocation, right shoulder, without 
recurrence.

At his July 2003 RO hearing, the veteran testified that he 
had weakness in his right arm and hand.  The veteran's wife 
testified that he has had chronic pain in his shoulder for 
years.  

At his August 2003 VA examination, the examiner noted that 
the veteran was right hand dominant.  The veteran reported 
weakness, pain, and chronic discomfort in his right shoulder.  
He also indicated that he could not lift his arm very high.  
The veteran depended more on his right arm after a stroke.  
Physical examination showed no sign of dislocation of the 
right shoulder.  There was tenderness to palpation at the 
right acromioclavicular joint, with light palpation to the 
shoulder eliciting subjective complaints of exquisite pain.  
The veteran also complained of neck pain during the 
examination.  He noted he had cervical pain radiating to the 
right shoulder with numbness and tingling.  Range of motion 
testing of the shoulder showed forward flexion to 110 degrees 
on the right side, but after continuous repetitive movement, 
the range of motion was diminished to 90-100 degrees, and the 
veteran was very resistant with range of motion as he 
complained of subjective discomfort at the end point.  
Abduction was to 100 degrees with exquisite discomfort at the 
end point.  External rotation was to 45 degrees, as was 
internal rotation.  After repetitive movement, the veteran 
refused to continue with range of motion testing due to 
complaints of increased pain and fatiguability.  X-ray 
studies showed no evidence of acute fracture, dislocation, or 
radiopaque foreign body.  

The examiner noted that after an injury such as the veteran 
experienced, with dislocation of the main shoulder joint, the 
progression of arthritic changes occur which might also 
impact on his chronic discomfort.  The examiner indicated the 
veteran's symptoms of paresthesias radiating from the neck to 
the upper extremities were the result of spinal stenosis and 
cervical disc disease and was not the result of his 
dislocation of his right upper extremity.  The examiner also 
noted that due to complications of his intercranial bleed and 
resulting left hemiparesis, he had become more dependent on 
his right side and totally dependent on his wife for 
assistance of his activities of daily living.

A letter dated in December 2003 from the veteran's daughter 
indicated that she examined her father.  She noted marked 
tenderness to palpation at the right acromioclavicular joint, 
along with crepitus upon repeated motion.  Forward flexion 
was noted as 75 degrees with much discomfort, and abduction 
to 90 degrees with much discomfort.  External and internal 
rotation was each approximately 30 degrees, and pain 
increased with backward flexion of only 30 degrees.  

A letter dated in November 2004 from the veteran's VA 
treating physician indicated that the veteran's functional 
status was limited by his left hemiparesis due to the stroke 
and to his chronic low back and neck/shoulder pain.  

At his September 2005 Board video conference hearing, the 
veteran testified that he experienced pain on use.  He stated 
he had no strength in is right shoulder and tired easily.  
The veteran indicated that when he would lie down he felt a 
little better.  The veteran and his wife testified that they 
used moist heat constantly on the right shoulder.  

Criteria

In May 2002, the RO continued the veteran's noncompensable 
rating for his shoulder disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (other impairment of humerus).  
Thereafter, a November 2003 rating decision increased the 
disability rating to 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (limitation of motion of the arm) 
effective January 31, 2002.

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5201, 5202, or 5203.  
Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation, which is not present in the case at hand.

Under Diagnostic Code 5201, a 20 percent rating is assigned 
when the limitation of motion of the major arm is at shoulder 
level; a 30 percent rating is assigned when limitation of 
motion is midway between the side and the shoulder level; a 
40 percent rating is assigned when limitation is to 25 
degrees from the side.

Normal range of shoulder motion is 0 to 180 degrees of 
flexion, 0 to 180 degrees of adduction, 0 to 90 degrees of 
external rotation, and 0 to 90 degrees of internal rotation.  
38 C.F.R. § 4.71, Plate I (2005).

Diagnostic Code 5202 is for application if there is 
impairment of the humerus (malunion, recurrent dislocation of 
humerus at the scapulohumeral joint, fibrous union, nonunion 
(false flail shoulder), or loss of head of (flail shoulder)).

Diagnostic Code 5203 is for application when there is 
impairment of the clavicle or scapula; the maximum rating 
allowed under Diagnostic Code 5203 is 20 percent.

Analysis

Having reviewed and considered the evidence of record and the 
applicable law and regulations, the Board finds that 
entitlement to a rating higher than 20 percent is not 
warranted under Diagnostic Code 5201.  

In order to receive an increased rating under Diagnostic Code 
5201, there would have to be limitation of motion midway 
between the side and the shoulder level.  The April 2003 VA 
examination found forward flexion of the right shoulder to be 
110 degrees, but diminished to 90 to 100 degrees after 
continuous repetitive movement.  The veteran's daughter, who 
has been active in this appeal, indicated that she had 
examined her father in December 2003 and found forward 
flexion to 75 degrees.  In her correspondence, she has 
contended that her father's condition was not evaluated and 
treated properly by the VA.  She also contends that VA 
physicians could not conduct accurate physical examinations.  
The Board notes that she is an anesthesiologist and not an 
orthopedist.

The Board notes that the veteran's VA examinations, to 
include the April 2003 VA examination, reflect no 
improprieties or inadequacies.  While the Board is 
sympathetic with the veteran and his family concerning his 
medical condition, it is important that the Board consider 
medical evidence that is impartial and objective.  The Board 
is cognizant of his daughter's wish to help her father in his 
appeal.

As true with any piece of evidence, the weight to be attached 
to medical opinions is within the province of the Board as 
adjudicators.  See generally, Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  

Accordingly, the Board places greater weight on the full 
examination conducted by the VA in August 2003, due to its 
objectivity and because the examination was based on the full 
criteria for conducting such examinations.

Motion in the right shoulder has been limited to no less than 
90 degrees.  Even considering the DeLuca standards, the 
objective evidence of record does not indicate that pain, 
swelling, or other functional impairment causes limitation to 
the next higher disability rating.  As the claimant is 
already rated 20 percent, and Diagnostic Code 5203 does not 
allow for a rating higher than 20 percent for a shoulder 
disorder, further consideration of that Diagnostic Code is 
not necessary.  It is thus the Board's conclusion that an 
increased rating is not warranted.

No examiner has found fibrous union of the humerus, nonunion 
of the humerus (false flail joint), or loss of the humerus 
head (flail shoulder).  Therefore, an increased rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5202.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  TDIU

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disabilities, 
and his back disability in particular.

A letter dated in November 2004 from the veteran's VA 
treating physician indicated that the veteran's functional 
status was limited by his hemiparesis due to stroke, and by 
his low back and shoulder disorders.  She concluded that the 
veteran's
functional status was limited by his back pain which in the 
setting of his other medical problems had significantly 
impaired his quality of life, contributed to his depressed 
mood, and limited his independence specifically with regard 
to transfers.  

A February 2005 letter from Dr. Reid stated that he saw the 
veteran on several occasions where his back pain was 
discussed.  In a March 1999 visit, the veteran reported that 
he had to close his family business because he could no 
longer physically do the work necessary to keep his business 
open.  Dr. Reid stated that he did not document why the 
veteran could no longer do the physical work at the time of 
the visit.  On subsequent visits, the veteran clearly 
articulated that his back pain prevented him from being able 
to successfully execute the day to day physical tasks 
required to maintain his restaurant and was the reason that 
he closed his restaurant.  Dr. Reid believed that the 
veteran's request for disability compensation had merit.  

At his September 2005 Board video conference hearing, the 
veteran testified he had to close his restaurant business 
because of his back disability.  

In order to establish service connection for a total 
disability rating, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a). Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

In this case, the veteran's rating for his back has now been 
increased to 60 percent disabling and his only other service 
connected disability, residuals of a right shoulder 
dislocation, is rated as 20 percent disabling; his total 
combined disability rating is 70 percent.  See 38 C.F.R. 
§ 4.25.  He therefore meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).

Thus, the issue is whether the veteran's service connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this case, 
the veteran's occupational background and educational 
attainment are satisfactory for employment purposes.  The 
veteran reported completing two years of college and he last 
worked in 1998 as an owner of a restaurant.

Nevertheless, the record shows that his low back and right 
shoulder disorders together clearly impact on his 
employability.  The November 2004 opinion of his treating VA 
physician in particular indicates that he has limited 
remaining ability to function physically.  While he clearly 
has residual disability from his nonservice-connected stroke, 
the November 2004 VA examiner explained that the lower back 
disorder, in combination with his right shoulder disorder, 
was responsible for significant impairment of functioning.  
Dr. Reid also noted that the veteran's lower back disorder 
prompted the decision to stop working in 1998.  The evidence 
of record does not suggest to the Board that the veteran's 
functional status has improved since he stopped working in 
1998.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports the veteran's claim for a 
total disability rating based on individual unemployability 
due to his service connected disabilities.  His claim for 
that benefit is granted.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 60 percent evaluation for 
degenerative disc disease of the lumbar spine is granted.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right shoulder dislocation is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disabilities is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


